Case O:lS-CV-61672-FAI\/| Document 24 Entered on FLSD Docket 03/07/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Fort Lauderdale Division

Case Number: 18-61672-CIV-MORENO
EMMETT CALDWELL,

Plaintiff,
vs.
JOHNSON CONTROLS SECURITY

SOLUTIONS LLC and SENSORMATIC
ELECTRONICS LLC,

Defendants.
/

 

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
AND ORDER DISMISSING DEFNDANTS JOHNSON CONTROLS SECURITY
SOLUTIONS LLC AND SENSORMATIC ELECTRONICS, LLC ONLY

THE MATTER was referred to the Honorable Barry S. Seltzer, United States Magistrate
Judge, for a Report and Recommendation on Defendants Johnson Controls Security Solutions LLC
and Sensormatic Electronics, LLC's Motion to Dismiss Pursuant to Fed. R. Civ. P. l2(b)(6), filed
on November 9, 2018. The Magistrate Judge filed a Report and Recommendation (D.E. 14) on
Februar_'y 13a 2019. The Court has reviewed the entire file and record, and is otherwise fully
advised in the premises. The Court also notes that no objections were tiled. it is

ADJUDGED that United States Magistrate Judge Barry S. Seltzer’s Report and
Recomrnendation is AFFIRMED and ADOPTED. Accordingly, it is

ADJUDGED that Defendants Johnson Controls Security Solutions LLC and Sensormatic
Electronics, LLC's Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) is GRANTED. For the

reasons set forth by Magistrate Judge Seltzer, the Second Amended Complaint against Defendants

Johnson Controls Security Solutions, LLC and Sensormatic Electronics is DISMISSED with

Case O:lS-CV-61672-FAI\/| Document 24 Entered on FLSD Docket 03/07/2019 Page 2 of 2

Prejudice. lt is further,
ADJUDGED that Defendants Johnson Controls Security Solutions LLC and Sensormatic

Electronics, LLC are DISMISSED, with each party bearing its own fees and costs. Fed. R. Civ.

P. 41(a)(1)(A)(ii). d %%
DONE AND ORDERED in Chambers at Miami, Florida, this z of 2019.

%%

FEDERICo A,/MotiENo
UNITED sTATEs DISTRICT JUDGE

Copies furnished to:
United States Magistrate Judge Barry S. Seltzer

Counsel of Record

